Title: From Benjamin Franklin to Mary Stevenson, 4 May 1759
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear Child,
Craven Street, Friday, May 4, 1759.
Hearing that you was in the Park last Sunday, I hop’d for the Pleasure of seeing you yesterday at the Oratorio in the Foundling Hospital; but, tho’ I look’d with all the Eyes I had, not excepting even those I carry in my Pocket I could not find you; and this Morning your good Mama, has receiv’d a Line from you, by which we learn that you are return’d to Wanstead.
It is long since you heard from me, tho’ not a Day passes in which I do not think of you with the same affectionate Regard and Esteem I ever had for you. My not writing is partly owing to an inexcusable Indolence, which I find grows upon me as I grow in Years, and partly to an Expectation I have had, from Week to Week, of making a little Journey into Essex, in which I intended to call at Wanstead, and promis’d myself the Pleasure of seeing you there. I have now fix’d this Day se’nnight for that Journey, and purpose to take Mrs. Stevenson out with me, leave her with you till the next Day, and call for her on Saturday in my Return. Let me know by a Line if you think any thing may make such a Visit from us at that time improper or inconvenient. Present my sincere Respects to Mrs. Tickell, and believe me ever, dear Polly, your truly affectionate Friend and humble Servant,
B. Franklin.
P.S. We have Company that dine with us to-day, and your careful Mama, being busied about many things, cannot write. Will did not see you in the Park. Mr. Hunter and his sister are both gone. God prosper their Voyage. My Compliments to Miss Pitt.
